Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16669360 (reference application, note this application has been allowed, but has not yet been issued) in view of Qazi et al. US 2006/0247544 (hereinafter “Qazi”). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would be obvious to one of ordinary skill in the art as mapped below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, ‘360 discloses a method employing a computing device for providing a global cardiac wall motion classification or evaluation for a patient based on Cardiac Magnetic Resonance (CMR) image data acquired from the patient, wherein the CMR image data comprise a plurality of image frames, T(x, y, z, t), acquired for respective two-dimensional slices in at least one longitudinal direction, z, of the patient's heart and for a plurality of times, t, wherein the computing device comprises at least one non-transitory computer readable medium configured to store instructions executable by at least one processor to carry out steps associated with the method (claim 1 lines 1-5), the method comprising: a myocardium segmentation step of inputting the plurality of image frames into two or more trained neural networks, applying the trained neural networks in parallel, and fusing an output of each of the trained neural networks into a single output indicating a segmentation, for each of the plurality of image frames, between a first portion indicating muscle tissue of the heart and a second portion indicating surrounding tissue of the heart muscle, and determining a corresponding mask of muscle tissue for the first portion (claim 1 lines 6-11); a slice classification step of assigning each of the plurality of image frames in each slice, z, to an anatomic layer of the heart (claim 1 lines 12-13); a movement feature extracting step of, for each of the masks and the corresponding anatomic layers, 40extracting a movement feature of the heart and classifying the movement feature into one of a number of pre- determined movement features (claim 1 lines 14-16).
‘360 does not explicitly disclose a global classification step using one or more predetermined thresholds and a plurality of the masks and their corresponding anatomic layers to extract therefrom and determine a global classification or evaluation for the patient as having normal wall motion or suspicious or abnormal wall motion. However it is well known.
Qazi discloses that given a sequence of images of the heart wall these images can be segmented and compared with a model using thresholds to characterize the cardiac motion of the walls (see figure 3 and paragraph 0028).
‘360 and Qazi are analogous art because they are from the same field of endeavor of cardiac motion characterization. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine ‘360 and Qazi to characterize the wall motion of the heart as normal or abnormal to allow technicians to make more informed judgements on the functioning of the heart. 
Claims 2-19 are similarly analyzed and mapped. 
Allowable Subject Matter
As stated in the interview on 08/12/2022, if a terminal disclaimer is received to overcome the double patenting rejection then the claims 1-19 would be allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: The closest prior art of record is 
Moreno et al. A combined deep-learning approach to fully automatic left ventricle segmentation in cardiac magnetic resonance imaging (cited in the IDS) discloses a computer implemented (see section 2.3 Hardware and Software) assessment of the left ventricle and myocardium from MRI image sequences (see section 1 and 2.1.1) using two CNNs in sequence (abstract; figure 3) which are used to segment and classify the heart structure (section 3.2).
Similarly Avendi et al. A combined deep-learning and deformable-model approach to fully automatic segmentation of the left ventricle in cardiac MRI discloses a deep learning segmentation approach using neural networks to classify and infer shape of the heart tissue (see the abstract).
Sitek US 2018/0333104 discloses a convolution deep learning analysis of temporal cardiac images (see figure 2a).
Xu et al. US 2018/0061058 (hereinafter “Xu”) discloses a computer implemented segmentation and labeling of 3D medical image stacks using CNNs (see paragraph 0026 and 0037 as well as figure 7a).
However none of the prior art of record discloses in combination with the other limitations of the claim 
a myocardium segmentation step of inputting the plurality of image frames into two or more trained neural networks, applying the trained neural 15networks in parallel, and fusing an output of each of the trained neural networks into a single output indicating a segmentation, for each of the plurality of image frames, between a first portion indicating muscle tissue of the heart and a second 20portion indicating surrounding tissue of the heart muscle, and determining a corresponding mask of muscle tissue for the first portion…and an associating step of associating the classified movement feature with the corresponding layer for the cardiac motion classification.  Thus claim 1 and its dependent claims 2-19 are allowable over the art of record. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669